Exhibit 10.1

 

WESTROCK COMPANY

THIRD AMENDED AND RESTATED ANNUAL EXECUTIVE BONUS PLAN

EFFECTIVE AS OF JANUARY 31, 2019

§ 1

PURPOSE AND BACKGROUND

The purpose of the Plan is to promote the interests of the Company and its
stockholders by establishing a compensation plan to provide selected employees
with the opportunity to earn incentive awards that are tied to the achievement
of specific performance objectives.

The material terms of the Plan were originally approved by the Company’s
stockholders on January 25, 2002.  The Plan was amended and restated on October
1, 2012, and the material terms of the amended and restated Plan were approved
by the Company’s stockholders on January 25, 2013.  On October 26, 2017, the
Committee approved the second amendment and restatement of the Plan, and the
material terms of the second amended and restated Plan were approved by the
Company’s stockholders on February 2, 2018. On January 31, 2019, the Committee
approved this third amendment and restatement of the Plan.

§ 2

DEFINITIONS

1.1.    Business Criteria. The term “Business Criteria” for purposes of this
Plan means criteria that relate to (1)  return over capital costs or increases
in  return over capital costs, (2)  return on invested capital or increases in
return on invested capital, (3) operating performance or operating performance
improvement, (4) safety record, (5)  customer satisfaction or customer
engagement surveys, (6)  total earnings or the growth in such earnings, (7) 
consolidated earnings or the growth in such earnings, (8)  earnings per share or
the growth in such earnings, (9)  net earnings or income or the growth in such
earnings or income, (10)  earnings before interest expense, taxes, depreciation,
amortization and other non-cash items or the growth in such earnings, (11) 
earnings before interest and taxes or the growth in such earnings, (12) 
consolidated net income or the growth in such income, (13) the value of the
Company’s common stock or the growth in such value, (14) the Company’s stock
price or the growth in such price, (15) the weight or volume of paperboard or
container board produced or converted by the Company, (16)  return on assets or
equity or the growth on such returns, (17)  cash flow or the growth in such cash
flow, (18) the Company’s total shareholder return or the growth in such return,
(19)  expenses or the reduction of such expenses, (20)  sales or sales growth,
(21)  overhead ratios or changes in such ratios, (22)  expense-to-sales ratios
or the changes in such ratios (22)  economic value added or changes in such
value added or (23) any other criteria as determined by the Committee.

1.2.     Committee. The term “Committee” for purposes of this Plan means the
Compensation Committee of the Board of Directors of WestRock Company.

1.3.    Company. The term “Company” for purposes of this Plan means WestRock
Company, a Delaware corporation, and any successor to WestRock Company.

1.4     Fiscal Year. The term “Fiscal Year” for purposes of this Plan means the
Company’s fiscal year.

1.5.    Participant. The term “Participant” for purposes of this Plan means for
each Fiscal Year each individual who is designated as such by the Committee
under § 3.

1.6.    Performance Goals. The term “Performance Goals” for purposes of this
Plan means the goal, or the combination of goals, set under § 4 by the Committee
for each Participant for each Fiscal Year with respect to the Business Criteria
selected by the Committee for such Fiscal Year.

1.7.    Plan. The term “Plan” means this WestRock Company Third Amended and
Restated Annual Executive Bonus Plan as in effect from time to time.  

 

--------------------------------------------------------------------------------

 

§ 3

PARTICIPATION

The Committee for each Fiscal Year shall have the right to designate any
executive officer of the Company, including the Company’s chief executive
officer, and any other employee of the Company who the Committee deems a key
employee as a Participant in this Plan.

§ 4

PERFORMANCE GOALS

The Committee shall set forth the Performance Goals for each Participant for
each Fiscal Year based on such Business Criteria as the Committee deems
appropriate under the circumstances. The Committee shall have the right to use
different Business Criteria for different Participants, and the Committee shall
have the right to set different Performance Goals for Participants whose goals
look to the same Business Criteria. The Business Criteria for a Participant who
is the Company’s chief executive officer shall be based on the Company’s
company-wide performance while the Business Criteria for each other Participant
may be based on company-wide performance, segment-specific, division-specific or
other business unit-specific performance (where the Committee can apply the
Business Criteria on such basis), department-specific performance, plant or
facility-specific performance, personal performance or on any combination of
such criteria. When the Committee sets the Performance Goals for a Participant,
the Committee shall establish the general, objective rules that the Committee
will use to determine the extent, if any, that a Participant’s Performance Goals
have been met and the specific, objective rules, if any, regarding any
exceptions to the use of such general rules, and any such specific, objective
rules may be designed as the Committee deems appropriate to take into account
any items of an unusual nature or of infrequency of occurrence or one-time or
other non-recurring items of income or expense or gain or loss or any events,
transactions or other circumstances that the Committee deems relevant in light
of the nature of the Performance Goals set for the Participant or the
assumptions made by the Committee regarding such goals. A Performance Goal may
be set in any manner determined by the Committee, including looking to
achievement on an absolute or relative basis in relation to peer groups or
indices. Further, the Committee may express any goal in alternatives, or in a
range of alternatives, as the Committee deems appropriate or helpful, such as
including or excluding (1) any acquisitions or dispositions, restructurings,
discontinued operations, items of an unusual nature or of infrequency of
occurrence, and other unusual or non-recurring charges, (2) any event either not
directly related to the operations of the Company or not within the reasonable
control of the Company’s management, or (3) the effects of tax or accounting
changes in accordance with U.S. generally accepted accounting principles.

§ 5

CERTIFICATION, PAYMENT AND EMPLOYMENT CONDITION

The Committee at the end of each Fiscal Year shall certify the extent, if any,
to which the Performance Goals set for each Participant for such Fiscal Year
have been met and shall determine the bonus payable to each Participant based on
the extent, if any, to which he or she met his or her Performance Goals.
However, the Committee shall have the right to increase or reduce the bonus
payable to each Participant in the Committee’s absolute discretion; provided
that the Committee may increase the bonus payable only in cases where the bonus
payable would otherwise be negatively affected by circumstances that were
unforeseeable at the time the Performance Goals were established, including, but
not limited to, natural disasters, changes in law, etc. No Participant shall
have a right to the payment of a bonus for any Fiscal Year if his or her
employment with the Company has terminated for any reason whatsoever before the
last day of the Fiscal Year unless the Committee in the exercise of its absolute
discretion affirmatively directs the Company to pay such bonus to, or on behalf
of, such Participant. Finally, if the Committee certifies that a bonus is
payable to a Participant for any Fiscal Year, such bonus shall be paid in cash
as soon as practical after such certification has been made, but in no event
later than the 15th day of March following the end of such Fiscal Year, unless a
Participant has elected to defer payment of all or part of such bonus in
accordance with the requirements of § 409A of the Internal Revenue Code of 1986,
as amended from time to time.

 

 

--------------------------------------------------------------------------------

 

§ 6

BONUS CAP

In no event shall the maximum amount payable to any Participant with respect to
any Fiscal Year (including any part thereof) under this Plan exceed $10,000,000.
However, the Committee shall have the discretion to set a lower cap on the bonus
payable to any Participant for any Fiscal Year.

§ 7

ADMINISTRATION

The Committee shall have the power to interpret and administer this Plan as the
Committee in its absolute discretion deems in the best interest of the Company.

§ 8

AMENDMENT AND TERMINATION

The Committee shall have the power to amend this Plan from time to time as the
Committee deems necessary or appropriate and to terminate this Plan if the
Committee deems such termination in the best interest of the Company.

§ 9

MISCELLANEOUS

9.1.    General Assets. Any bonus payable under this Plan shall be paid
exclusively from the Company’s general assets.

9.2.    General Creditor Status. The status of each Participant with respect to
his or her claim for the payment of a bonus under this Plan shall be the same as
the status of a general and unsecured creditor of the Company.

9.3.    No Assignment. No Participant shall have the right to assign or
otherwise alienate or commute all or any part of the bonus which might be
payable to such Participant under this Plan, and any attempt to do so shall be
null and void.

 

9.4.    No Contract of Employment. The designation of any individual as a
Participant in this Plan shall not constitute an agreement by the Company to
employ any such individual for any period of time or affect the Company’s right
to terminate his or her employment at any time and for any reason or for no
reason.

9.5     Alternative Performance Periods. In the event (i) of a merger,
acquisition or similar transaction during a Fiscal Year, (ii) that an individual
otherwise becomes an executive officer during a Fiscal Year or (iii) in other
circumstances as may be determined by the Committee, the Committee may provide
for bonuses payable under the Plan measured by performance over the balance of
the Fiscal Year or such other period that the Committee determines appropriate.

 